 Case 3:15-cv-01749-DMS-AGS Document 416 Filed 05/20/20 PageID.14599 Page 1 of 5




 1   Dena C. Sharp (State Bar No. 245869)
 2   Jordan Elias (State Bar No. 228731)
     Adam E. Polk (State Bar No. 273000)
 3   Scott M. Grzenczyk (State Bar No. 279309)
 4   GIRARD SHARP LLP
     601 California Street, Suite 1400
 5
     San Francisco, CA 94108
 6   Tel: (415) 981-4800
 7   Fax: (415) 981-4846
     dgirard@girardsharp.com
 8   jelias@girardsharp.com
 9   apolk@girardsharp.com
     scottg@girardsharp.com
10
11 Counsel for Plaintiffs in Fricke-
   Parks Press, Inc. v. SK Energy, et
12 al., Case No. 3:20-cv-03148 (N.D.
13 Cal.)
                             UNITED STATES DISTRICT COURT
14
                              FOR THE SOUTHERN DISTRICT OF CALIFORNIA
15
16   PERSIAN GULF, INC.                          Case No. 3:15-cv-01749-DMS-AGS

17               Plaintiff,                      INTERESTED PARTY RESPONSE
18         vs.                                   TO NOTICE OF RELATED CASES
19   BP WEST COAST PRODUCTS LLC, et al.
20               Defendants.
21
     RICHARD BARTLETT, et al., Individually      Case No. 18-cv-01374-DMS-AGS
22   and on Behalf of All Others Similarly
23   Situated,

24                Plaintiffs,
     v.
25
     BP WEST COAST PRODUCTS LLC,
26
     et al.,
27
                  Defendants.
28



           INTERESTED PARTY RESPONSE TO NOTICE OF RELATED CASES
                  Case Nos. 3:15-cv-01749-DMS & 18-cv-01374-DMS
 Case 3:15-cv-01749-DMS-AGS Document 416 Filed 05/20/20 PageID.14600 Page 2 of 5




 1         Interested Parties Fricke-Parks Press, Justin Lardinois, and Vincent Cendejas
 2   respectfully submit this response to the Notice of Related Cases pursuant to Local Rule
 3   40.1(f) filed on May 19, 2020 by plaintiffs Persian Gulf Inc. and Richard Bartlett. ECF
 4   No. 414. Fricke-Parks Press, Justin Lardinois, and Vincent Cendejas are plaintiffs in
 5   Fricke-Parks Press, Inc., et al. v. SK Energy, et al., Case No. 3:20-cv-03148 (N.D. Cal.),
 6   one of the nine actions identified in the Notice as related to Persian Gulf Inc. v. BP West
 7   Coast Products LLC, et al., Case No. 3:15-cv-01749-DMS-AGS and Bartlett, et al. v. BP
 8   West Coast Products LCC, et al., Case. No. 18-cv-01374-DMS-AGS. ECF 414.
 9         Eight of the nine actions identified in the Notice of Related Case are pending
10   outside of this District, and none of the nine is related to the Persian Gulf or Bartlett
11   actions. The Persian Gulf and Bartlett cases do not share any defendants with the other
12   cases identified in the Notice, and allege entirely different antitrust theories based on
13   different events and conduct. The nine cases identified in the Notice (the “spot market
14   manipulation cases”)—including a case recently filed by California’s Attorney General
15   on behalf of the People of the State of California in San Francisco Superior Court, and
16   several other proposed class actions pending in the Northern District of California, as
17   well as one each in the Central District and this District—allege that two commodities
18   trading companies conspired to artificially inflate the benchmark spot prices of gasoline
19   in California through illegal trading activities after an explosion at a refinery in Torrance,
20   California in 2015.1
21         The Persian Gulf and Barlett actions, by contrast, allege that seven refineries
22 agreed beginning in 2012 to artificially decrease the supply of gasoline as a means of
23 inflating prices.2 The price increases in the spot market manipulation cases are alleged to
24
25
     1
      See Class Action Complaint, Fricke-Parks Press, Inc. v. SK Energy, et al., Case No. 3:20-
26
     cv-03148 (N.D. Cal.), ECF 1 at ¶¶ 4, 64-69.
27   2
    See First Amended Complaint, Persian Gulf Inc. v. BP West Coast Products LLC, et al.,
28 Case No. 3:15-cv-01749-DMS-AGS, ECF 76 at ¶¶ 3, 15, 29-44, 55-66.

                                                   1
            INTERESTED PARTY RESPONSE TO NOTICE OF RELATED CASES
                   Case Nos. 3:15-cv-01749-DMS & 18-cv-01374-DMS
 Case 3:15-cv-01749-DMS-AGS Document 416 Filed 05/20/20 PageID.14601 Page 3 of 5




 1   have occurred from 2015-2016 or later (after the explosion at a refinery in Torrance,
 2   California), whereas the unlawful conduct and resulting price increases alleged in the
 3   Persian Gulf and Barlett actions are alleged to have occurred in 2012 and during 2014
 4   through 2016.3 The only overlap among the allegations in the two sets of cases is that
 5   they involve the high price of gas in California.
 6         Notwithstanding the differences among the two sets of actions, plaintiffs Persian
 7   Gulf and Bartlett suggest that all of the cases should be transferred to and overseen by
 8   this Court. The Southern District of California’s Local Rules do not provide a mechanism
 9   for a party to seek the inter-District transfer of actions to this Court, however, and Persian
10   Gulf and Bartlett have not filed a motion for transfer under 28 U.S.C. section 1404. All
11   but three of the spot market manipulation cases are pending in the Northern District of
12   California and are awaiting assignment and/or transfer to the judge in the lowest-
13   numbered action in that district. And the lone spot market case pending in this District
14   before Judge William Hayes is the subject of a pending motion to transfer to the Northern
15   District of California under 28 U.S.C. section 1404. Cleveland v. SK Energy Americas,
16   Inc., et al., Case No. 3:20-CV-00893 (S.D. Cal.)-WQH-LL, ECF 3. In addition, the judge
17 presiding over the spot market manipulation case pending in the Central District of
18 California recently issued an order to show cause why that action should not be
19 transferred to the Northern District of California. Carpe Carma, LLC v. SK Energy
20 Americas, Inc., et al., Case No. 2:20-CV-4312 (C.D. Cal.), ECF 9.4
21         The issue of where the spot market manipulation cases should proceed will be
22   resolved through the pending section 1404 motion (and pending order to show cause),
23   and there is no need at this time for this Court to make any determinations as to
24
25   3
     See Class Action Complaint, Fricke-Parks Press, at ¶¶ 71-76; First Amended Complaint,
26 Persian Gulf, at ¶¶ 16, 139.
   4
27   The third case pending outside of the Northern District of California was brought by the
   State of California, and plaintiffs Persian Gulf and Bartlett do not seek transfer of that action
28
   to this district. See ECF 414, n.3.
                                                   2
            INTERESTED PARTY RESPONSE TO NOTICE OF RELATED CASES
                   Case Nos. 3:15-cv-01749-DMS & 18-cv-01374-DMS
 Case 3:15-cv-01749-DMS-AGS Document 416 Filed 05/20/20 PageID.14602 Page 4 of 5




 1   relatedness under the Local Rules, which would not effectuate the transfer of any cases to
 2   this Court in any event.
 3
 4   DATED: May 20, 2020                    Respectfully submitted,
 5
                                            /s/ Scott M. Grzenczyk
 6
                                            Dena C. Sharp (State Bar No. 245869)
 7                                          Jordan Elias (State Bar No. 228731)
 8                                          Adam E. Polk (State Bar No. 273000)
                                            Scott M. Grzenczyk (State Bar No.
 9
                                            279309)
10                                          GIRARD SHARP LLP
11
                                            601 California Street, Suite 1400
                                            San Francisco, CA 94108
12                                          Tel: (415) 981-4800
13                                          Fax: (415) 981-4846
                                            dgirard@girardsharp.com
14                                          jelias@girardsharp.com
15                                          apolk@girardsharp.com
                                            scottg@girardsharp.com
16
17                                          Counsel for Plaintiffs in Fricke-Parks
                                            Press, Inc. v. SK Energy, et al., Case
18
                                            No. 3:20-cv-03148 (N.D. Cal.)
19
20
21
22
23
24
25
26
27
28

                                                 3
            INTERESTED PARTY RESPONSE TO NOTICE OF RELATED CASES
                   Case Nos. 3:15-cv-01749-DMS & 18-cv-01374-DMS
 Case 3:15-cv-01749-DMS-AGS Document 416 Filed 05/20/20 PageID.14603 Page 5 of 5




 1                                CERTIFICATE OF SERVICE
 2         I hereby certify that on May 20, 2020, I caused the foregoing to be electronically filed
 3   with the Clerk of the Court using the CM/ECF system which will send notification of such
 4   filing to the e-mail addresses denoted on the Electronic Mail Notice List.
 5         I certify under penalty of perjury under the laws of the United States of America that
 6 the foregoing is true and correct. Executed on May 20, 2020.
 7
 8                                            /s/ Scott M. Grzneczyk
 9                                          GIRARD SHARP LLP
10                                          601 California Street, Suite 1400
                                            San Francisco, CA 94108
11                                          Telephone: (415) 981-4800
12                                          Facsimile: (415) 981-4846
                                            scottg@girardsharp.com
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  4
            INTERESTED PARTY RESPONSE TO NOTICE OF RELATED CASES
                   Case Nos. 3:15-cv-01749-DMS & 18-cv-01374-DMS
